DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 8/31/2021 are as follows: 
Claims 11 and 13 are cancelled by the applicant;
Claim 19 is newly added;
Claims 1-10, 12, and 14-19 are pending and are being examined.

Specification
The amended title of the invention was received on 8/31/2021 and is accepted.

Drawings
The drawings were received on 8/31/2021 and are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaun Choung Technology Corp (CN101614499, as cited in the IDS, hereinafter referred to as “Chaun”) in view of Dai (US2014/0166244A1).
Re Claim 1. Chaun teaches a vapor chamber (10) comprising (Figures 3-8): 
a housing (formed via lower plate 1 and upper plate 2) (Figures 3-8); 

a working fluid (3) in the housing (Figures 3-8); and 
a wick (12) placed in the housing (Figures 3-8), and
wherein the pillar has a first bottom surface (top surface of 22) and a second bottom surface (bottom surface of 22), and pores (22 is a capillary structure, thus it contains pores; see Abstract) therein, the first bottom surface is in contact with a first main interior surface of the housing and the second bottom surface is in contact with the wick (Figures 3-8; Abstract; Second to last paragraph of machine translation recites “From the description of the above structure and manufacturing process, it can be known that a plurality of capillary pillars 22 are sintered or welded on the first plate body 1 or the second plate body 2 to strengthen the supporting strength of the temperature equalizing plate 10, thereby making the temperature equalizing plate 10 10 can be thinned. In addition, the capillary pillars 22 have microstructures such as gaps and pores, and the inner wall of the second plate body 2 has a smooth surface, so that the backflow speed of the working fluid in the temperature equalizing plate 10 can be increased”. Thus it can be seen that Chaun teaches the pillars 22 have pores), 
the first bottom surface has a first area larger than a second area of the second bottom surface (top of 22 is wider than bottom of 22, thus the first surface has a larger area) (Figures 3-8), 
the pillar has a side surface connecting a first periphery of the first bottom surface and a second periphery of the second bottom surface, and a cross-sectional area of the pillar decreases along a direction from the first bottom surface to the second bottom surface (top of 22 is wider than bottom of 22, thus the cross-sectional area decreases from the first bottom surface to the second bottom surface) (Figures 3-8). 

However, Dai teaches a vapor chamber (11a) comprising a metal foil (53a) on a main interior surface of the housing (30), the metal foil containing a plurality of protruding portions (531), the metal foil being arranged such that the pillars (55 is equivalent) are adjacent a surface of the plurality of protrusions opposite the main interior surface of the housing and the wick (51a) is between the pillars (55) and the plurality of protrusions (531) such that a space (533) is defined between adjacent protruding portions for refluxing the working fluid (Figures 3-5; Paragraphs 19-30).  Dai teaches the benefit of the protrusions and grooves with associated wicks is to provide stable and reliable performance for the vapor chamber by efficiently moving the condensate of the working fluid through the vapor chamber (Paragraph 22).
Therefore, in view of Dai's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a plurality of protruding portions to the second main surface of Chaun in order to provide an additional fluid structure to guide the fluid more efficiently back to the heat source, thereby improving the performance and reliability of the vapor chamber (Dai Paragraph 22).

Re Claim 2. Chaun teaches the pillar has a frustum shape (222 of pillar 22 is a frustum shape) (Figures 3-8). 
Re Claim 5. Chaun teaches he pillar is a porous body (22 is a capillary structure, thus it contains pores; see Abstract, Figures 3-8; Second to last paragraph of machine translation recites “From the description of the above structure and manufacturing process, it can be known that a plurality of capillary pillars 22 are sintered or welded on the first plate body 1 or the second plate body 2 to strengthen the supporting strength of the temperature equalizing plate 10, thereby making the temperature equalizing plate 10 10 can be thinned. In addition, the capillary pillars 22 have microstructures such as gaps and pores, and the inner wall of the second plate body 2 has a smooth surface, so that the backflow speed of the working fluid in the temperature equalizing plate 10 can be increased”. Thus it can be seen that Chaun teaches the pillars 22 have a porous body comprising pores). 
Re Claims 6-7. Chaun teaches the pillar is a capillary structure with pores (Figures 3-8; Abstract; Second to last paragraph of machine translation recites “From the description of the above structure and manufacturing process, it can be known that a plurality of capillary pillars 22 are sintered or welded on the first plate body 1 or the second plate body 2 to strengthen the supporting strength of the temperature equalizing plate 10, thereby making the temperature equalizing plate 10 10 can be thinned. In addition, the capillary pillars 22 have microstructures such as gaps and pores, and the inner wall of the second plate body 2 has a smooth surface, so that the backflow speed of the working fluid in the temperature equalizing plate 10 can be increased”. Thus it can be seen that Chaun teaches the pillars 22 have pores) but fails to specifically teach the pillar has a porosity of 1% to 20% and has an average pore diameter of 1μm to 50μm. 
However, since Chaun teaches the pillars are porous to increase the speed of the working fluid, the porosity and pore diameter constitute a defined parameter of the pillars.  Therefore, the 
Re Claims 12 & 14. Chaun as modified by Dai teach the protruding portion (Dai Figures 3-5) but fails to specifically teach the plurality of protruding portions have a height of 1μm to 100μm and a distance between adjacent protruding portions of the plurality of protruding portions is in a range from 1μm to 500μm.  However, the protruding portion height and spacing affect the condensate collection and evaporation rate and are therefore considered result effective variables. In this case, the recognized result is that increasing the protruding portion height will increase the rate of heat transfer through greater surface area and reducing spacing will create a greater capillary effect, thereby improving fluid movement in the vapor chamber.  Therefore, in view of Chaun’s and Dai’s teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to select a protruding portion has a height of 1μm to 100μm and a distance between adjacent protruding portions of the plurality of protruding portions is in a range from 1μm to 500μm, as this allows for optimal capillary action inside the vapor chamber and 
Re Claim 15. Chaun teaches a ratio of a joint area between the first bottom surface and the housing to an area of the first bottom surface is 0.5 to 1 (Figures 3-8; The first bottom surface area fully overlaps the housing area, thus the joint area is 1). 
Re Claim 16. Chaun teaches a heat dissipation device (50 are fins for heat dissipation; Figure 8) comprising: the vapor chamber according to claim 1 (see rejection of claim 1 above). 
Re Claim 17. Chaun teaches electronic equipment comprising: a heat source (40 is a CPU, which generates heat); and the vapor chamber according to claim 1 (see rejection of claim 1 above) positioned so as to dissipate heat (via fins 50) generated by the heat source (Figures 3-8). 
Re Claim 18. Chaun teaches electronic equipment comprising: a heat source (40 is a CPU, which generates heat); and the heat dissipation device according to claim 16 (see rejection of claim 16 above) positioned so as to dissipate heat (via fins 50) generated by the heat source (Figures 3-8).  
Re Claim 19. Chaun as modified by Dai teach the second area of the second bottom surface is larger than an area of the surface of the plurality of protrusions opposite the main interior surface of the housing (Chaun Figures 3-8; Dai Figures 3-5. When Dai is combined with .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chaun Choung Technology Corp (CN101614499, as cited in the IDS, hereinafter referred to as “Chaun”) in view of Dai (US2014/0166244A1) in view of Liu (US2010/0065255A1, as cited in the IDS).
Re Claim 3. Chaun teaches the pillar (Figures 3-8) but fails to specifically teach the side surface linearly in cross section connects the first periphery of the first bottom surface and the second periphery of the second bottom surface. 
However, Liu teaches a pillar (60) with a side surface that linearly in cross section connects the first periphery of the first bottom surface and the second periphery of the second bottom surface (Figures 6, 9, 10, 12 illustrate a pillar with a linearly changing side surface from a wide first surface area to a narrow second surface area; Paragraphs 34-36). 
Therefore, in view of Liu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the pillar of Chaun with a linearly changing side surface in order to enhance the mass flow rate of the working fluid and thereby improve the heat transfer capability of the vapor chamber (Paragraph 36)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chaun Choung Technology Corp (CN101614499, as cited in the IDS, hereinafter referred to as “Chaun”) in view of Dai (US2014/0166244A1) in view of Kameoka (US2012/0118537A1, as cited in the IDS).
Re Claim 4. Chaun teaches a tapered pillar (Figures 3-8) but fails to specifically teach the side surface curvilinearly in cross section connects the first periphery of the first bottom surface and the second periphery of the second bottom surface. 
However, Kameoka teaches a pillar (3) with a side surface curvilinearly (17 is the curved portion) in cross section that connects the first periphery of the first bottom surface (15 is the flat surface portion) and the second periphery of the second bottom surface (4 is the apex surface) (Figures 10-11; Paragraphs 107-109).
Therefore, in view of Kameoka’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the pillars with a curvilinear side surface in order to increase the contact area with the vapors in the vapor chamber and thereby enhance the rate of condensation.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaun Choung Technology Corp (CN101614499, as cited in the IDS, hereinafter referred to as “Chaun”) in view of Dai (US2014/0166244A1) in view of Lin (US2014/0345831A1, as previously cited).
Re Claim 8. Chaun teaches the housing includes two opposite members having their respective outer edge portions (13, 23) sealed to each other (Figures 3-8) but fails to specifically teach the respective sealed outer edge portions are positioned on a side of the wick with respect to a middle of a height of the housing. 

Therefore, in view of Lin's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the seal of Chaun on a side of the wick with respect to a middle of a height of the housing in order to better direct the condensate back to the capillary wick.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chaun Choung Technology Corp (CN101614499, as cited in the IDS, hereinafter referred to as “Chaun”) in view of Dai (US2014/0166244A1) in view of Hou (US2010/0071879A1, as previously cited).
Re Claim 9. Chaun teaches the vapor chamber includes a plurality of the pillars, each of which is arranged in the housing so as to be in contact with the main interior surface of the housing (Figures 3-8) but fails to specifically teach each of which having different heights. 
However, Hou teaches a vapor chamber with a plurality of pillars (16) having different heights (Figure 1-5).
Therefore, in view of Hou's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use different height of pillars in order to accommodate different internal cavity sizes inside the vapor chamber.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use different height of pillars in order to allow for condensate to collect at the heat source by making the contact area for the heat source lower than the rest of the vapor chamber, thereby preventing 

Re Claim 10. Chaun in view of Hou teach the plurality of the pillars having different heights (Figures 1-5 of Hou) but fails to specifically teach a difference between a first height of the pillar having a largest height and a second height of the pillar having a smallest height is in a range of 0.01μm to 50μm. However, it would have been an obvious matter of design choice to change the height of the pillars, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a range of height difference of 0.01μm to 50μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, the variable is the height and the result is the slope generated by the height difference for condensate flow, wherein a greater slope increases condensate flow back to the heat source, thereby improving performance of the vapor chamber.  Therefore, one of ordinary skill in the art would be motivated to optimize the height difference to achieve optimal performance from the vapor chamber.

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot in view of the new ground of rejection as necessitated by the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763